Citation Nr: 0515418
Decision Date: 06/08/05	Archive Date: 09/19/05

DOCKET NO. 02-14 494                        DATE Jun 08 2005


On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut

THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for the service-connected pseudofolliculitis barbae.

2. Entitlement to an initial rating in excess of 10 percent for the service-connected left knee patellar tendon rupture.

3. Entitlement to an initial compensable evaluation for the service-connected atopic dermatitis.

4. Entitlement to service connection for claimed hearing loss and tinnitus.

REPRESENTATION

Appellant represented by: Connecticut Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1972 to March 1982.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2001 RO decision that granted service connection for a left knee disability and assigned a 10 percent evaluation, effective on April 28, 2000.

Also, the RO granted service connection for pseudofolliculitis barbae and atopic dermatitis and assigned. noncompensable evaluations for each, effective on November 3, 2000.

The RO in the April 2003 rating action assigned an increased rating of 10 percent for the service-connected pseudo folliculitis barbae.

The veteran offered testimony before the undersigned Veterans Law Judge at a videoconference hearing held in April 2005.

The issues of service connection for a left hearing loss and tinnitus and increased rating for the service-connected pseudofolliculitis barbae and atopic dermatitis are

- 2 



addressed in the REMAND portion of this document and are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the veteran's claim has been obtained by the RO.

2. The service-connected disability manifested by a left knee patellar tendon rupture shown to be productive of a level of functional loss due to pain and guarding and during flare-ups that more nearly approximates that of a limitation of flexion to 15 degrees.

CONCLUSION OF LAW

The criteria for the assignment of an initial, increased rating of 30 percent for the service-connected left knee patellar tendon rupture have been met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1- 4.14, 4.40-4.45, 4.71a including Diagnostic Codes 5019, 5256, 5257, 5261, 5262 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board notes that during the pendency of the veteran's claim, the Veterans Claims Assistance Act of2000 (VCAA), Pub. L. No, 106-475, 114 Stat. 2096

- 3 



(2000), was signed into law. It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).

The VCAA and its implementing regulations also require V Ato notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is specifically to inform the claimant and the claimant's representative of which portion of the evidence is to be provided by the claimant and which part VA will attempt to obtain on behalf of the claimant.

With respect to the veteran's claim for increase, the RO issued letters dated in September 2001 and December 2002 that informed the veteran of the medical and other evidence needed to substantiate his claims and of what medical or other evidence he was responsible for obtaining. VA also identified which evidence it was responsible for obtaining.

In the August 2002 Statement of the Case (SOC) and the October 2004 Supplemental Statement of the Case (SSOC), the RO provided the veteran with the pertinent rating schedule provisions regarding his claim for an increased rating for knee disabilities. The veteran was provided the regulations pertaining to VA's duty to assist in the development of claims under 38 C.F.R. § 3.159.

VA has thereby met its obligations to notify the veteran of the medical and other evidence needed to substantiate his claim and of what evidence he is responsible for obtaining. Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran was accorded VA examinations in June 2001, and March 2003. Further, the veteran testified at a personal hearing in April 2005.

In light of the favorable action taken with respect to the claim of an increased rating for the service-connected left knee disability further assistance is unnecessary to aid the veteran in substantiating his claim at this time.

- 4

Neither the veteran nor his representative have suggested that there are missing VA or private medical records that need to be obtained, and the Board is not aware of any such records. Nor is the Board aware of any additional evidence that could assist the veteran in substantiating his increased rating claims. In fact, the veteran had been notified of the RO's unsuccessful attempts to obtain medical evidence from VA and non-VA health care providers.

Entitlement to an increased rating for service-connected left knee disability.

In this case, the veteran has appealed the RO's initial assignment of a 10 percent rating for left knee patellar tendon rupture, effective on April 28, 2000, under 38 C.F.R. § 4.71a, Diagnostic Code 5019.

The veteran's private medical records dated in May 2000 reflect the veteran's complaints of left knee pain on impact. The private treating orthopedist opined that the veteran's left knee pain was due to an in-service injury and that in order to eliminate the pain, he would need reconstruction of the patella tendon back to the bone with use of an implant.

A magnetic resonance imaging scan (MRI) dated in May 2000 reflected patellar tendonitis with partial rupture of the patellar tendon and its attachment to the inferior pole of the patella.

On VA joints examination in May 2001, the veteran was noted to have recurrent, chronic post-traumatic chondromalacia of the left knee. The symptoms were noted to increase with sports or prolonged sitting.

The veteran's complaints included those of burning pain with weakness, stiffness, swelling, instability, locking and lack of endurance. The veteran noted his frequent use of pain creams, ice and pain medications; however, the use of a brace did not help his knee:

- 5 



The veteran stated that his work as mental retardation worker required him to physically restrain aggressive patients and that his left knee condition affected his job.

On examination, the veteran walked with left leg limp. Compared to the right knee, the left knee was slightly swollen with atrophy. Left leg muscle strength on flexion and extension was 4/5 with some discomfort on resisted muscle strength test.

His left knee range of motion was from 0 to 90 degrees with pain at 84 degrees. The apprehension sign was positive for the left patella with tenderness on the proximal portion of the patellar tendon and inferior pole of the patella.

The examiner's opined that the veteran was "significantly disabled due to his left knee condition" and noted that "it was expected that he ha[d] low endurance and after repetitive use he [might] lose additional range of motion for variable lengths of time."

On VA joints examination in March 2003, the veteran complained of increasing left knee pain with increased flare-ups. He reported flare-ups after prolonged sitting, driving and cold weather, but denied specific complaints of weakness, fatigability, lack of endurance, locking, dislocation or recurrent subluxation.

The veteran noted having morning knee stiffness with intermittent swelling, redness and biweekly instability. The veteran was noted to work full-time as a healthcare provider for mentally retarded individuals. He reported no specific interference with his job or daily activities.

On examination, no limp was observed. The range of motion of the left knee was performed with significant guarding. His extension was full at 0 degrees and flexion was limited to 115 degrees.

The veteran had negative Lachman's and McMurray's sign with no laxity on testing of the medial and lateral collateral ligaments. Patellar grind was positive with some exaggerated pain noted. No joint line tenderness or tenderness was observed. Mild

- 6



pain was observed on palpation of the patellar tendon area. Knee flexor and extensor strength was full at 5/5. The X-ray studies of the left knee were normal and showed no degenerative joint disease.

The veteran has testified and VA medical records reflect that his left knee disability has become worse and makes performance of activities of daily living difficult.

In a January 2001 primary care note, the veteran was noted to have slight clicking in the left knee with flexion and extension with negative Drawer sign. The left knee was noted to be stable.

In an October 2001 orthopedic progress note, the veteran was diagnosed with chronic partial tear of the patellar tendon with tendonitis. He was advised that operative management might be necessary if conservative therapies failed.

The veteran reported using a knee brace and having left knee symptoms of swelling, intermittent buckling and painful motion.

Analysis

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can practically be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).

Separate diagnostic codes identify the various disabilities. In addition, VA has a duty to acknowledge and consider all regulations which are potentially applicable as raised in the record and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R, § 4.7 (2003).

- 7 

The United States Court of Appeals for Veterans Claims (Court) has stated that where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern. Francisco v. Brown, 38 Vet. App. 55, 58 (1995).

The Board notes that this case addresses the assignment of an initial rating for disabilities following an initial award of service connection. In such cases, the rule from Francisco, supra, is not applicable.

Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999). Therefore, the Board will review the medical evidence of record as it pertains to the disabilities at issue from the date of the initial rating evaluation.

Diagnostic Code 5257, which governs ratings of knee impairments, provides that a 10 percent evaluation is assignable for slight recurrent subluxation or lateral instability. A 20 percent evaluation is assignable for moderate recurrent subluxation or lateral instability and a 30 percent evaluation is assignable for moderate recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a, DC 5257 (2004).

Diagnostic Code 5260 provides for the assignment of a 30 percent rating for limitation of flexion of a knee to 15 degrees. A 20 percent rating is assignable for limitation of flexion to 30 degrees. A 10 percent rating is assignable for limitation of flexion to 45 degrees. 38 C.F.R. § 4.71a, DC 5260 (2004).

Diagnostic Code 5261 provides for the assignment of a 30 percent rating for limitation of extension of a knee to 20 degrees. A 20 percent rating is assignable for limitation of extension to 15 degrees. A 10 percent rating is assignable for limitation of extension to 10 degrees. 38 C.F.R. § 4.71a, DC 5261 (2004).

- 8 




Based on the above criteria, the service-connected left knee disability picture more nearly approximates the criteria warranting the assignment of a 30 percent evaluation under Diagnostic Code 5060.

In this case, since filing his claim, the service-connected left knee patellar tendon rupture is shown to be manifested by significantly limited flexion with complaints of persistent pain.

On VA examination in May 2001, the examiner opined that, due to the veteran's left knee condition, he was "significantly disabled" and would be expected, after repetitive use, to experience low endurance and additional loss of motion for variable lengths of time. These findings were confirmed by the most recent VA examination.

Given an additional level of functional impairment due to the demonstrated guarding and during period when his symptoms are exacerbated by use, the Board finds that an increased rating of 30 percentis for application for the entire period of the appeal in this case.

ORDER

An initial, increased rating of 30 percent for the service-connected left knee patellar tendon rupture is granted, subject to the regulations controlling disbursement of VA monetary benefits.

REMAND

The Board notes that the RO must ensure that the mandates of VCAA have been met prior to returning the case for the purpose of appellate review. VA is required to provide specific notice to claimants of the evidence needed to substantiate their

- 9



claims, of what evidence the veteran is responsible for obtaining and of what evidence VA will undertake to obtain. 38 U.S.C.A. § 5103(a) (West 2002).

This requirement is not met unless VA can point to a specific document in the record that provides the necessary notice. Quartuccio v. Principi, 16 Vet App. 183 (2002). The veteran has not received this notice with respect to his claims for increased ratings.

In April 2005, the veteran testified to ongoing treatment for his disabilities from the West Haven VAMC. There is no evidence of medical treatment records dated later than 2003.

Also, in a January 2001 VA primary care note, the veteran underwent an audiology evaluation, however, there is no report of this evaluation of record. VA is obligated to obtain relevant treatment records. 38 U.S.C.A. § 5103A(b),(c) (West2003).

With respect to the veteran's service connection claim for hearing loss and tinnitus, the veteran testified that his military occupational specialty was administrative assistant He testified that for a 2-year period, he worked in a building that was on the flight line and that he was exposed to noise from aircraft without the use of ear protection.

After service, the veteran was employed at the departments of corrections and mental retardation but was not subjected to noise exposure after service. On VA audiology examination November 2000, the veteran was diagnosed with borderline mild sensorineural hearing loss in the left ear with occasional bilateral tinnitus. The audiologist noted tinnitus was not present on evaluation, however, failed to provide any opinion regarding the etiology of any diagnosed hearing loss or tinnitus.

In this case, the veteran should be accorded another VA examination in order to obtain adequate evidence on which to fairly decide his claim.

- 10



Under the revised duty to assist, in claims for disability compensation requires VA provide medical examinations or obtain medical opinions when necessary for an adequate decision. See 38 C.F.R. § 3.159.

With respect to the veteran's claims for higher initial ratings for pseudofolliculitis barbae and atopic dermatitis of the elbows, legs, and groin, the Board finds that further development. of these issues is necessary.

In this case, the veteran underwent a VA skin disease examination in March 2003. The examiner did not have the veteran's claims file available for review. Also, the veteran has testified that his skin disabilities have grown worse and that he now has permanent facial scarring from his pseudofolliculis barbae and requires the use of steroid topical cream for his dermatitis.

The Board notes that after the veteran initiated this appeal, the regulations pertaining to the evaluation of skin disorders were amended, effective on August 30,2002. See 67 Fed. Reg. 49,590 (2002).

The veteran is currently assigned a 10 percent disability evaluation for his pseudo folliculitis barbae and a noncompensable evaluation for atopic dermatitis under 38 C.F.R. § 4.118, Diagnostic Code 7806 and 7817. See 38 C.F.R. § 4.20 (2004).

Both the former and current versions of DC 7806 were considered in the assignment of the initial ratings and the subsequent 10 percent rating for pseudo folliculitis. See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2001 & 2004).

The Board notes that in the October 2004 Supplemental Statement of the Case, the RO provided the veteran with the former and current regulations pertaining to the evaluation of skin disorders.

As noted, the veteran is currently in receipt of a 10 percent evaluation under the current version of DC 7806, effective on October 30, 2000, the date of the claim.

- 11 



In this case, in December 2004, the veteran testified that the severity of his skin symptoms has worsened since his last VA examination in March 2003 and that he receives ongoing private treatment for his skin rashes.

Given the veteran's contention that his skin disease has increased in severity, a VA examination is warranted to provide a more complete disability picture. See Caffery v. Brown, 6 Vet App377 (1994) (holding that VA has an obligation to provide contemporaneous examinations). In addition, outstanding relevant medical records should be obtained.

Accordingly, these matters are REMANDED for the following:

1. The RO must review the claims file to ensure compliance with the mandates of the VCAA. In particular, the RO should ensure that the notification requirements and development procedures of VCAA are fully satisfied and send the veteran a letter detailing the provisions of VCAA and the associated implementing regulations pertinent to his increased rating claims. See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003). See also Veterans Benefits Act of2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16,2003).

2. The RO should ascertain from the veteran all sources of treatment (VA and private) received for hearing loss and tinnitus since 2003. The RO should then obtain complete copies of reports of all such treatment.

3. The RO should arrangements for the veteran to be afforded a VA examination in order to determine the nature and likely etiology of the claimed hearing loss and tinnitus. The claims folder should be made to the examiner for review. The examiner should note the

- 12 

review of the audiograms dated in September 1972, October 1981, and November 2000. All indicated testing should be performed. Based on his/her review of the case, the examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or more) that the veteran has a current hearing loss and/or tinnitus disability due to noise exposure or other disease or injury in service. The rationale for all opinions expressed and conclusions reached should be set forth.

3. The RO should make arrangements with the appropriate VA medical facility for the veteran to be afforded a dermatology examination in order to determine the severity of the service-connected skin disabilities. The examiner should not a review of the veteran's claims file. All indicated studies should be performed, and all findings should be reported in detail.

The examiner should identify all areas affected by the service-connected atopic dermatitis and pseudofolliculitis barbae. and report findings with respect to each. of the following factors: A) the degree of any exfoliation, exudation, ulceration, itching or disfigurement; B) the percentage of entire body, and also of exposed areas, affected; C) whether systemic therapy such as corticosteroids or other immunosuppressive drugs are required, for how long a duration in a 12-monthperiod, and whether the therapy is intermittent or constant; D) whether any area on the head, face or neck affected by the skin condition is indurated, inflexible, abnormal in texture, or hypo- or hyper-pigmented, and if so, what is the area (in square inches or centimeters) involved for that characteristic; E) whether there is gross distortion or

- 13 



asymmetry of any feature or paired set of features from the skin condition.

4. After the development requested above has been completed to the extent possible, the RO should readjudicate the veteran's claims. If any benefit sought continues to be denied, the RO should issue a Supplemental Statement of the Case to the veteran and his representative and afford them an opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are. remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 	U.S.C. §§ 5109B, 7112).

	STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

- 14




